Exhibit 99.1 NOTICE DECLARING INTENTION TO BE QUALIFIED UNDER NATIONAL INSTRUMENT 44-101 SHORT FORM PROSPECTUS DISTRIBUTIONS (“NI 44-101”) May 29, 2013 To: Autorité des marchés financiers, as notice regulator, and each of the other securities regulators in the provinces of Canada where the Issuer is a reporting issuer Acasti Pharma Inc. (the “Issuer”) intends to be qualified to file a short form prospectus under NI44-101. The Issuer acknowledges that it must satisfy all applicable qualification criteria prior to filing a preliminary short form prospectus. This notice does not evidence the Issuer’s intent to file a short form prospectus, to enter into any particular financing or transaction or to become a reporting issuer in any jurisdiction. This notice will remain in effect until withdrawn by the Issuer. ACASTI PHARMA INC. By: (signed) Xavier Harland Xavier Harland Chief Financial Officer
